Citation Nr: 0031958	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for hypertensive 
cardiovascular disease due to nicotine dependence.  

3.  Entitlement to service connection for residuals of a left 
cerebrovascular infarction (CVI) due to nicotine dependence.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.  
He served in the Arkansas Army National Guard from February 
1981 until May 1997.  He has reported having been employed on 
a full-time basis as a civilian by the Arkansas Army National 
Guard from 1987 until his stroke in 1996.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

In July 1997, the veteran claimed service connection for 
hypertensive cardiovascular disease and for residuals of a 
CVI (stroke).  A September 1997 Board decision denied service 
connection for the residuals of a lumbar spine injury.  In VA 
Form 21-4138, Statement in Support of Claim, dated October 8, 
1997 he claimed service connection for a psychiatric disorder 
but in VA Form 21-4138 dated October 24, 1997 he withdrew 
that claim and also withdrew the claim of service connection 
for residuals of a CVI.  He also stated that he wished to 
"appeal the decision denying disability of my back injury."  
By letter of October 31, 1997 the RO informed the veteran 
that to appeal the September 1997 Board denial he "should 
pursue your claim to the Court of Veterans Appeals" and that 
the enclosed VA Form 4107 contained the information needed 
for such an appeal.  He was again informed that he had 120 
days from the date of the Board decision to initiate an 
appeal.  

In a February 1998 letter from the veteran's attorney, an 
application was made to reopen the claim for service 
connection for "lumbar spine dysfunction."  At a May 1998 
RO hearing it was stated that the veteran did not wish to 
withdraw his claim for service connection for residuals of a 
CVI, and the RO construed this to be new claim (there having 
been no rating decision denying that claim).  Also, as 
requested, a copy of the claim file was sent to that attorney 
in June 1998.  

The May 1998 rating action appealed denied reopening of the 
claim for service connection for residuals of a lumbar spine 
injury and also denied service connection for nicotine 
dependence, hypertension as secondary to nicotine dependence, 
and residuals of a left CVI due to nicotine dependence.  A 
timely appeal was perfected from the May 1998 rating action 
but in October 1998 the veteran's attorney also claimed 
service connection for chronic obstructive pulmonary disease 
(COPD) due to nicotine dependence.  

At the December 1998 RO hearing (pages 1 and 17) and in a 
January 1999 letter from the veteran's attorney, the claim 
for service connection for a lumbar spine disorder was 
withdrawn.  

Because there has been no adjudication of the claim for 
service connection for COPD due to nicotine dependence, that 
matter is not before the Board, it is not inextricably 
intertwined with the issues developed for appellate 
adjudication, and it is referred to the RO for initial 
adjudication.  


REMAND

The veteran claims that pertinent disability had its onset in 
service or was due to tobacco use during service.  The 
February 1999 supplemental statement of the case reflects 
that service connection for pertinent disability was denied 
as not well-grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 
- 3 -


- 1 -


